Citation Nr: 1333469	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-24 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
REMAND

The appellant had unverified training while enrolled in the Naval Reserve Officers Training Corps (NROTC) through the University of Southern California.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  (In June 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.)  

Through statements and sworn testimony, the appellant contends that while enrolled in the NROTC, he was assigned to the USS San Jose (AFS-7) in June 1971 as part of his required summer training.  The appellant has claimed that he developed an ear ache and was treated for an ear infection while onboard the USS San Jose.  The infection reportedly worsened after his training on the USS San Jose was completed and ultimately resulted in permanent hearing loss and tinnitus.  The appellant's loss in hearing acuity is noted to have resulted in his physical disqualification from the NROTC in June 1972.  His personnel records otherwise note that he was advanced in rating to Navy Seaman (SN) and honorably discharged at the convenience of the government.  

In an April 2010 statement of the case (SOC), the RO commented that--

Active duty status for the claimant . . . has not been established, as the only record of service is with the Naval ROTC and Naval Reserves, in an "inactive duty for training" status.  There is no record of "active duty" or "active duty for training" which would qualify for consideration of service connection.  

Under the applicable law and regulations, only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131 (West 2002).  A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  

Service connection may be granted when the appellant has a disability as the result of a disease or injury incurred or aggravated by active military, naval, or air service that is not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  The term "active military, naval, or air service" includes not only active duty, but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (d) (2013).

A claim for service connection based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  

Regarding Senior ROTC candidates like the appellant, ACDUTRA includes duty performed by a member of a program when ordered to such duty for purpose of training or for a practice cruise under chapter 103 of Title 10.  38 U.S.C.A. § 101(22)(d) ; 38 C.F.R. § 3.6(c)(4).  The term INACDUTRA means training (other than ACDUTRA) by a member of the Senior ROTC prescribed under chapter 103 of title 10.  38 U.S.C.A. § 101(23)(c); 38 C.F.R. § 3.6(d)(3).  

The evidence in the present case reflects that the appellant was enrolled in the NROTC through the University of Southern California.  Requests for service information in December 2007 and July 2008 through the Personnel Information Exchange System (PIES) revealed that the appellant had no active duty "other than for training purposes."  Neither the type of training (active duty or inactive duty) nor the date of the training was identified in the PIES response.  The RO did not make any follow-up request for this information.  

Also, a review of the record does not reflect any official orders requiring the appellant to report to the USS San Jose in June 1971; nor is there any reference to the USS San Jose or a summer training cruise in the appellant's personnel or medical records.  In this regard, while the appellant contends that he was treated onboard the USS San Jose in the ship's medical dispensary for a right ear infection, a review of his medical records does not reflect any such treatment.  

The appellant acknowledges in statements and in his sworn testimony that his hearing loss and tinnitus first manifest soon after his training period onboard the USS San Jose had ended.  Of note, a United States Naval Hospital (USNH) Long Beach, California ENT (ear, nose, and throat) clinic record, dated in January 1972, noted the appellant's history of right ear hearing loss following a viral infection with violent vertigo in August 1971.  It was also noted that the appellant was seen at that time, August 1971, by a private ENT specialist.  The appellant has also reported that following the onset of his hearing loss and tinnitus/vertigo, he was also seen at the outpatient dispensary of the USNH at Port Hueneme Naval Construction Battalion Center.  

The Board finds that additional development is necessary in this case prior to its consideration of the appellant's appeal.  

The agency of original jurisdiction (AOJ) should verify the type of the appellant's identified training (ACDUTRA or INACDUTRA) and the date or dates of such training through the National Personnel Records Center (NPRC) or reserve unit.  The AOJ should also request any available information regarding the appellant's reported summer cruise in 1971.  In this regard, the NPRC notified the appellant in a December 2008 letter that in order to locate information pertaining to any summer cruise, it would need the name of the university, state in which the university was located, and the date of the cruise.  The Board's review of the evidence does not reflect any follow up by the appellant to the NPRC's request.  Therefore, the AOJ, if warranted, should submit the required information (University of Southern California (university); California (state); summer of 1971-June to August (date of cruise)) to the NPRC for verification of the appellant's summer cruise training, presumably on the USS San Jose as claimed.  

Also, the AOJ should request that the appellant provide the approximate date he was treated at the dispensary of the USNH at Port Hueneme Naval Construction Battalion Center, and thereafter obtain any available retired records from that facility through the NPRC.  Additionally, the AOJ should request that the appellant provide the approximate date he was treated on the USS San Jose for a right ear infection.  The AOJ should then request any available medical logs or records from the USS San Jose, also through the NPRC.  (According to the Navy History and Heritage Command website, existing medical logs from Navy ships are sent to the NPRC.  The website further notes that records/logs are ultimately disposed of after the information in them has been transcribed into the medical records of the person involved.)  

Based on responses from the NPRC regarding the information requested, above, and if warranted, the AOJ should also verify the appellant's presence on the USS San Jose through the Department of the Navy or through deck logs of the USS San Jose (located at the Modern Military Branch of the National Archives and Records Administration (NARA) in College Park, Maryland).  The ship's deck logs may identify NROTC personnel reporting aboard.  (According to the Naval History and Heritage Command website, ship's deck logs are held by the Ships History Branch of the Naval Historical Center.  After 30 years, the Ships History Branch transfers the deck logs to the Modern Military Branch of NARA in College Park.)  

Furthermore, a request should again be made to the appellant to identify and/or submit any medical evidence of post-NROTC treatment for hearing loss or tinnitus.  In particular, the appellant was identified as having been treated by a private ENT specialist sometime in 1971 or January 1972.  Records of that treatment are not associated with the claims folder.  

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

In the present case, the notice letter provided to the appellant in May 2008 did not specifically inform him of the information and evidence necessary to prove his status as a veteran for VA compensation purposes based on his previous enrollment in the NROTC.  See e.g., Palor v. Nicholson, 21 Vet. App. 325 (2007) (if a claimant's application suggests that there is specific information or evidence necessary to resolve an issue relating to elements of the claim, VA must tailor the notice to the claimant, thus informing him of the specific evidence and information required to substantiate that element).  

Accordingly, on remand, the appellant should be sent an additional notice letter notifying him of the information and evidence necessary to prove his "status as a veteran" for VA compensation purposes based on his previous enrollment in the NROTC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a notice letter.  The letter should specifically notify the appellant of the information and evidence necessary to prove his "status as a veteran" for VA compensation purposes based on his previous enrollment in the NROTC.  As part of its notification, as articulated in paragraph 3 below, the appellant should be asked to identify the approximate date of his claimed medical treatment onboard the USS San Jose for a right ear infection, as well as the date of his reported treatment for worsening symptoms at the dispensary of the USNH at Port Hueneme Naval Construction Battalion Center.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims folder.

2.  Request that the appellant identify any private or VA treatment he may have received for his hearing loss and/or tinnitus.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the appellant has received for his hearing loss and tinnitus.  The Board is particularly interested in pertinent treatment records from a private ENT specialist who treated the appellant in 1971 or January 1972.  (In a January 1972 report of medical history, the appellant reported treatment from a medical doctor/ENT specialist identified as P. H. B. of Oxnard, California.)  If any such records identified by the appellant are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  The appellant should identify the approximate date of his claimed medical treatment for a right ear infection onboard the USS San Jose, as well as the date of treatment for worsening symptoms at the dispensary of the USNH at Port Hueneme Naval Construction Battalion Center.  (The appellant is advised that this information is vitally important in conducting a search for medical treatment records.)  

4.  Thereafter, the AOJ should contact the National Personnel Records Center, or other appropriate records facility, and verify the appellant's identified training (ACDUTRA or INACDUTRA) as well as the date or dates of such training.  The AOJ should also attempt to confirm the appellant's training onboard the USS San Jose in the summer of 1971.  As noted per a December 2008 letter from the NPRC, information regarding a summer training cruise must include the name of the university (University of Southern California), the state in which the university is located (California), and the date(s) of the cruise (summer of 1971-June to August).  

Also, the AOJ should request a search by the NPRC for any available treatment records (based on the date(s) provided by the appellant) from the dispensary of the USNH at Port Hueneme Naval Construction Battalion Center.  The AOJ should also request a search by the NPRC for any existing medical records or logs (based on the date(s) provided by the appellant) associated with the USS San Jose.  

A negative response by the NPRC, or other records facility, to any of the requested development should be documented in the record.  

5.  If the NPRC cannot determine if the appellant served onboard the USS San Jose during the summer of 1971, the AOJ should attempt to verify the appellant's presence on the ship through the Department of the Navy or through deck logs of the USS San Jose (located at the Modern Military Branch of the National Archives and Records Administration (NARA) in College Park, Maryland).  (The ship's deck logs may identify NROTC personnel reporting aboard.)  

A negative response by the Department of the Navy or the Modern Military Branch of the NARA should be documented for the record.  

6.  After the above has been completed, undertake any additional evidentiary development deemed appropriate, to include obtaining a VA medical opinion, if warranted.  Thereafter, re-adjudicate the appeal .  If any benefit sought remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

